John A. Fogleman, Justice, concurring. I concur, but base my agreement on the sustaining of the motion for a new trial on a different basis from that of the majority opinion. The trial court properly held that the motion for new trial should be denied because it was not timely filed. This was jurisdictional. I agree with the trial court, as evidenced by my dissenting opinion to the granting of appellant’s motion to be permitted to file the motion for new trial. See Zachry v. State, 259 Ark. 42B. This jurisdictional defect cannot be cured by this court’s “reinvesting jurisdiction.”